856 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Napoleon QUICK, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, SAGINAW STEERING GEAR DIVISION,Defendant-Appellee.
No. 88-1671.
United States Court of Appeals, Sixth Circuit.
Aug. 22, 1988.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and THOMAS G. HULL, Chief District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that the judgment of the district court dismissing the action filed May 24, 1988, was entered June 2, 1988.  Appellant served a Fed.R.Civ.P. 59(e) motion to alter or amend the judgment on June 6, 1988.  The timely Rule 59(e) motion tolled the appeals period as prescribed by Fed.R.App.P. 4(a)(4).   Marrical v. Detroit News, Inc., 805 F.2d 169, 171 (6th Cir.1986) (per curiam);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1103 (6th Cir.1985);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018-20 (6th Cir.1983).  The June 23, 1988, notice of appeal filed prior to the disposition of the Rule 59(e) motion is premature.  Fed.R.App.P. 4(a)(4) provides that a notice of appeal filed before the disposition of a timely Rule 59(e) motion "shall have no effect.  A new notice of appeal must be filed within the prescribed time measured from the entry of the order disposing of the motion...."  A timely notice of appeal is mandatory and jurisdictional.   Acosta v. Louisiana Dep't of HHR, 478 U.S. 251 (1986) (per curiam);  Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, U.S. Chief District Judge for the Eastern District of Tennessee, sitting by designation